AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)
David Lopez-Amador Case Number: 3:19-mj-24473

Carolyn,L. Oliver

Defendant 'slAtforney Ip i i fice i :
aie
, B Sam

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91714298
THE DEFENDANT; NOV 29 213)

XI pleaded guilty to count(s) 1 of Complaint

CLES US FISTHCT COURT
L] was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. =
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense . . Count Number(s) |
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1 .

[J The defendant has been found not guilty on count(s)

C1 Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

C] TIME SERVED | “i © ___ days

 

x Assessment: $10 WAIVED ' Fine: WAIVED
Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents in
. the defendant’s possession at the time of arrest upon their deportation or removal. .
LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019
Date of Imposition of Sentence

= ida!
Received

pus E STANLEAACROONE
ATES MAGISTRATE JUDGE |

 

Clerk’s Office Copy | - | 3:19-mj-24473

 
